Order filed May 29, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00661-CV
                                NO. 14-11-00662-CV
                                  ____________

          ASHISH AND APARNA KAMAT, Appellants/Cross-Appellees

                                          V.

              ASHMITA UNNI PRAKASH, Appellee/Cross-Appellant


                      On Appeal from the 215th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-28312


                                      ORDER

      Both the plaintiff and defendants have appealed the judgment signed May 3, 2011.
The reporter’s record in these cases was due August 31, 2011. See Tex. R. App. P. 35.1.
The appeals were abated until November 2, 2011. On December 2, 2011, appellee/cross-
appellant requested and was granted a 30-day extension of time to file the record. On
January 5, 2012, LaVearn Ivey, the official court reporter, notified this court that no
payment arrangements for the record had been made. This court notified the parties that
unless the record was paid for promptly, the court would consider and decide the appeals
without a reporter’s record. On March 23, 2012, Amanda L. King, a substitute court
reporter who is now the official court reporter for the 189th District Court, advised this
court that no payment arrangements had been made for her portion of the record, which
covers seven days of trial. On March 29, 2012, LaVearn Ivey filed five volumes of
reporter’s record. On May 21, 2012, LaVearn Ivey filed another volume of the reporter’s
record.

       On April 16, 2012, Amanda L. King notified this court that a deposit had been
paid for preparation of her portion of the record and she required a 30-day extension of
time to file the record. This court granted the requested extension until May 18, 2012,
noting that no further extensions of time would be granted absent exceptional
circumstances. To date, the complete record has not been filed with the court. On May
14, 2012, Amanda King filed a second request for an extension of time. The court
GRANTS the second request and issues the following order.

       We order Amanda L. King, to file the remainder of the record in this appeal on
or before June 18, 2012. No further extension will be entertained absent exceptional
circumstances. If Amanda L. King does not timely file the record as ordered, the court
may issue an order directing her to appear before this court on a date certain to show
cause why she should not be held in contempt of court for failing to file the record as
ordered. The party or parties requesting the reporter’s record are ORDERED to pay for
its preparation on or before June 18, 2012. Non-payment of the balance owed for the
record will not excuse the failure to file the record.



                                       PER CURIAM